Title: To James Madison from William Willis, 17 June 1801 (Abstract)
From: Willis, William
To: Madison, James


17 June 1801, Barcelona. Transmits a letter received by an express vessel dispatched by Eaton, reporting on “unhappy State of our affairs” in Tunis. Has received no information yet on arrival of any U.S. warships “in these Seas.” Twenty-five vessels are in port or on coast waiting for protection. The U.S. now has the opportunity to gain a commercial ascendancy over all North Sea powers by the stationing of two or three small ships of war. Nothing has been heard regarding Egyptian situation.
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

